Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant’s recited “determination unit” is held to be unclear, vague and indefinite in the claims. Can “a determination processor” be a hand calculator?  If so what functions would the hand calculator have to have in order to perform applicant’s claims?  Can applicant’s “determination processor” be a person’s mind? Or perhaps a CPU, a RAM?, a ROM?  What would be excluded by the language “a determination processor”? What are the limits of applicant’s “determination processor”? Applicant’s claims are held to be unclear, vague and indefinite because the limits or boundaries of this language cannot be ascertained in a meaningful manner. Claims 4, 5, 6/5, 7/6/5 and 8/7/6/5 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The applicant’s recitation of …a first setting unit configured to set to which… (in Claims 4 and 5) is held to provide these claims are also unclear, vague and indefinite inasmuch since the language “a first setting unit” is not understood. Applicant is requested to carefully explain what the language means and specifically indicate where in applicant’s specification (excluding applicant’s claims) this language is located. As further applied to Claims 6, 9 inasmuch as ‘’’a second setting unit… is unclear this claim is further held to be unclear, vague and indefinite and does not particularly pint out or distinctly claim an invention. Can a “second setting” be a human? Can a “second setting” be a timepiece?  a computer? 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15, assuming that claims are not unclear, vague or indefinite, are further rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al (JP Pat. Doc. 5084557,B); hereinafter Kubota et al.
Kubota et al teach feeder system (1) that has electronic components stored in regions arranged in equal intervals on a narrow tape. A component mounting apparatus takes a component out of a region by means of a suction nozzle and mounts the component onto a substrate. The taped electronic components are supplied to a reel. Additionally Kubota et al teach a remaining amount sensor which is a part of the control unit which detects the frequency of the components passing over the component conveying rail and detects the remaing amount of components on the component conveying rail (Cf. page 25) Additionally Kubota et al teach a residual amount sensor  that detects the amount of components on the component rail of the bulk segment feeder. (Cf. page 26). Additionally Kubota et al teach an amplitude sensor or a detection piece mounted on a vibration mechanism wherein a vibration amount of the detection piece is detected by the amplitude sensor. Additionally Kubota et al teach a control part which includes at least one of an arithmetic unit, a detection sensor, a detection sensor input unit, an AC voltage generation unit (54), an excitation unit. The detection sensor (50) is at least one of a residual amount sensor (44), an amplitude sensor (45) and a nozzle sensor (46). (Cf. page 37). Additionally Kubota et al teach that the residual component sensor (44) detects the number of components on the component transport rail. (Cf. pages 40, 73, 74, 83).  
It would have been obvious to provide a component shortage detection device (44) for detecting a component shortage of a tape feeder (16)  installed in a component mounting device (51)  the component shortage detection device including a sensor (44) provided at a position that is a midpoint of a tape transportation  path of the tape feeder (16) and upstream of a component extraction position by a component mounting head (51) in a tape transportation direction, the sensor (44) being configured to detect the tape; a residual quantity calculation unit (53) configured to calculate a component residual quantity of the tape during the mounting operation and a determination unit (53) configured to determine whether the component shortage occurs on a basis of output information from the sensor (44) and the component residual quantity when the head (51) fails in extraction of the component. As further applied to Claim 2, as best understood, inasmuch as Kubota et al teach that the determination unit (53) determines that the component shortage occurs when the tape is not present  (Cf. at least Para [0182]) the limitations recited in said Claim 2 are held to have been obvious in view of Kubota et al. As further applied to Claim 3, as best understood, inasmuch as Kubota et al teach that if the residual quantity of components is equal or less than a preset threshold the determination unit will notify an operator (; Cf. at least Paras. [0056; 0132;0159; 0219; 0220; 0221; 0225; 0227; 0229; 0230; 0231]}. Therefore the limitation recited in said Claim 3 is held to have been obvious in view of Kubota et al. As further applied to Claim 4, as best understood, inasmuch as Kubota et al teach a part replenishment control method for automatically increasing the supply of parts (t) from the parts storage region (2) whenever the part (t) passing the part transfer rail (1) becomes smaller than a predetermined amount (Cf. Para. [0231]).  That is sensor (44) notifies an operator that there is only a residual amount/number of components remaining on the tape which are to be mounted by the component mounting (D1). This sensor provides the determination/calculating part (53) notice when the tape is not present and also provides notice of a residual quantity of components when the tape is present. Therefore the limitations recited in said Claim 4 are held to have been obvious in view of Kubota et al. As further applied to Claim 5, as best understood, inasmuch as Kubota et al teach automatically determining when there is a residual amount of components (t) i.e. when there is a shortage thereof i.e. that residual quantity is equal to or less than a preset threshold the limitation resided in said Claim 5 is held to have been obvious in view of Kubota et al. As further applied to Claims 6 and 9, as best understood, inasmuch as Kubota et al teach that the vibration mechanism (4) which acts to control the movement of the components (t) can be raised when a voltage becomes smaller than a predetermined amount (Cf. Para. [0229]) this would show that one is able to “set” or change a value of the threshold. Therefore the limitations recited in said Claims 6 and 9 are held to have been obvious in view of Kubota et al. As further applied to Claims 7 and 10, as best understood, inasmuch as Kubota et al teach that memory unit (D) which allows identification of a tape (65) transportation status wherein the component mounting device stops and wherein the component mounting device resumes after the stop operation the limitations resided in said Claims 7 and 10-15 are held to have been obvious in view of Kubota et al. (N.B. The segment feeder for supplying components to component t mounting machines is an equivalent of what applicant is claiming i.e. both feeders automatically feed components to mounting devices and when there is an insufficient number of components on the tape the component mounting device ceases to function.) Although Kubota et al do not explicitly providing a computer or other memory means which are configured to store information nevertheless it would have been obvious to provide a memory device for storing information that allows the identification of a tape transportation status in a tape transportation path when the component mounting device undergoes an operation stop and the mounting device will resume functioning when the tape (with adequate components) is provided onto the tape path. (Cf. also In re Venner (120 USPQ 192) 
Claims 8 and 16-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/Primary Examiner, Art Unit 3729